NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection

The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)

The empty diagram boxes found in Figure of the drawings, as found in PGPub, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the connection electrodes" which has not been previously defined. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected as they fail to correct the problem of claim 1 from which they depend.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a signaling means” in claim 1, and “a plurality of signaling means” in claim 11 and 15. Claim limitation "signaling means" has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "means" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 11 and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: no structure other than “signaling means” is disclosed in the originally filed Specification to perform the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoess (6,076,405, cited by the applicants) in view of Lee et al. (US 6,510,738 B1, cited by the applicants).
Regarding Claim 1, Schoess teaches a detector assembly for the selective detection of vibrations on a component (Fig.1-14), comprising: a film fitted with at least one piezoelectric element (fig.9; element 52), said film being attached to the component in such a way that occurring mechanical vibrations act on the piezoelectric element (col.2; lines 27-41, col.8; lines 
Schoess does not explicitly teach that the piezoelectric element comprises the connection electrodes.
However, Lee teaches piezoelectric sheet (fig.11A; element 621 or 622) comprising two surface electrodes (fig.11A; elements 623) (col.10; lines 56-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee and modify Schoess’s system since this is known in the art to have electrodes with the piezoelectric plate which would collectively forming an effective surface electrode for generating the effective piezoelectric profile.

Regarding Claim 11, Schoess teaches a detector assembly for the selective detection of vibrations on a component (Fig.1-14), comprising: a film fitted with a piezoelectric element 
Schoess does not explicitly teach a plurality of electrical filters including a low-pass filter, a band-pass filter, and a high-pass filter; two additional charge storage means, and two additional signaling means wherein a separate charge storage means and a separate signaling means is assigned to each electrical filter. Instead, Schoess discloses the system with a plurality of filters, a charge storage means and a signaling means.
However, Lee teaches regarding usage of plurality of filters where the selected specific bandwidth is a frequency domain selected from a group consisting of low-pass, high-pass, band-pass and band-stop (col.4; lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee and modify Schoess’s system since this is known in the art to have plurality of filters to allow specific frequencies to pass through as required. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add two more similar charge storage means, and signaling means, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Furthermore, it would have been an obvious matter of design choice to have an array of same configuration comprising filter, charge storage means, and signaling means, since applicant has not disclosed that such three sets of filter, charge storage means, and signaling means solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the system of Schoess in view of Lee.

Regarding Claim 15, Schoess teaches a detector assembly for the selective detection of vibrations on a component (Fig.1-14), comprising: a film fitted with a piezoelectric element (fig.9; element 52) adapted for mechanical attachment to the component (col.2; lines 27-41, col.8; lines 26-35); an electrical filter (fig.8a; element 35) which is connected to the piezoelectric element (connection is shown in fig.8a) and filters out the component of the supplied charge which corresponds to a predefined frequency (col.4; line 61 – col.5; line 14); a capacitor (fig.10; element 68), connected to the electrical filter, which accumulates the filtered-out charge component (col.2; lines 27-41, col.4; line 61 – col.5; line 14, fig.7, 8a and 10. Fig.10 shows that 
Schoess does not explicitly teach a plurality of electrical filters including a low-pass filter, a band-pass filter, and a high-pass filter; two additional capacitors, and two additional signaling means wherein a separate capacitor and a separate signaling means is assigned to each electrical filter. Instead, Schoess discloses the system with a plurality of filters, a capacitor and a signaling means.
However, Lee teaches regarding usage of plurality of filters where the selected specific bandwidth is a frequency domain selected from a group consisting of low-pass, high-pass, band-pass and band-stop (col.4; lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee and modify Schoess’s system since this is known in the art to have plurality of filters to allow specific frequencies to pass through as required. 
Schoess in view of Lee do not explicitly teach that the system further comprising two additional capacitors, and two additional signaling means wherein a separate capacitor and a separate signaling means is assigned to each electrical filter. Instead, Schoess in view of Lee discloses the system with a plurality of filters, a capacitor and a signaling means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add two more similar capacitor, and signaling means, since it has St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Furthermore, it would have been an obvious matter of design choice to have an array of same configuration comprising filter, capacitor, and signaling means, since applicant has not disclosed that such three sets of filter, capacitors, and signaling means solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the system of Schoess in view of Lee.

Regarding Claim 2, the detector arrangement of claim 1 is taught by Schoess in view of Lee.
Lee further teaches regarding usage of plurality of filters where the selected specific bandwidth is a frequency domain selected from a group consisting of low-pass, high-pass, band-pass and band-stop (col.4; lines 40-45).
Schoess in view of Lee do not explicitly teach that the system further comprising two additional charge storage means, and two additional signaling means wherein a separate charge storage means and a separate signaling means is assigned to each electrical filter. Instead, Schoess in view of Lee discloses the system with a plurality of filters, a charge storage means and a signaling means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add two more similar charge storage means, and signaling means, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).


Regarding Claim 3, the detector arrangement of claim 1 is taught by Schoess in view of Lee.
Schoess further teaches that the electrical filter, the charge storage means and the signaling means are an integral part of the film (col.2; lines 37-41, col.4; line 61- col.5; line 14). 

Regarding Claims 4, 12 and 16, the detector arrangement claims 1, 11 and 15 is taught by Schoess in view of Lee.
Schoess further teaches that the system further comprising an independent energy source for supplying the electrical filters with operating energy (col.2; lines 37-41). 

Regarding Claims 5, 13 and 18, the detector arrangement claims 1, 11 and 15 is taught by Schoess in view of Lee.
Schoess further teaches that the signaling means is designed for the wireless transmission of the electrical signal to a remote signal receiver (col.2; lines 37-41 discloses a remote monitor, col.4; line 61- col.5; line 14 discloses usage of antenna, col.6; lines 6-16 discloses remote structure monitor). 

Claim 7, the detector arrangement of claim 1 is taught by Schoess in view of Lee.
Schoess further teaches that the charge storage means is a capacitor (fig.10; element 68) integrated into the film (col.8; line 49- col.9; line 2). 

Regarding Claim 8, the detector arrangement of claim 1 is taught by Schoess in view of Lee.
Schoess further teaches that the film is formed of polyvinylidene fluoride (PVDF) (col.2; lines 32-37). 

Regarding Claim 9, the detector arrangement of claim 1 is taught by Schoess in view of Lee.
Schoess further teaches that the film is bonded to the component by an adhesive layer (col.7; lines 39-45, col.8; lines 38-41). 

Regarding Claim 10, the detector arrangement of claim 1 is taught by Schoess in view of Lee.
Schoess further teaches that the film, the filter and the charge storage means are encapsulated in a common casting compound (shown in fig.7, 8j-8k, 14). 

Regarding Claim 17, the detector arrangement of claim 16 is taught by Schoess in view of Lee.
. 

Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoess in view of Lee as applied to claims 5, 13 and 19 above, and further in view of Lee et al. (US 2015/0198966 A1, “Lee’966”).
Regarding Claims 6, 14 and 19, the detector arrangement of claim 5, 13 and 19 is taught by Schoess in view of Lee.
Schoess further teaches that the electrical signal is formed as an electrical pulse, wherein the signal receiver is coupled with an evaluation unit for evaluating the detected signal (col.9; lines 50; lines 46-54, col.4; line 61- col.5; line 14 disclose that the telemetry receiver contains a phase lock loop (PLL) receiver to demodulate the FM transmitted AE data). 
Schoess in view of Lee do not explicitly teach that the signal receiver is designed as a pulse counter.
However, Lee’966 teaches a pulse counter (fig.5; element 521) that receives PLL output (fig.5; element 512) as an input signal ([0064]; [0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schoess’s telemetry receiver with the teaching of Lee’966 since the counter of Lee’966 would receive the signals from the PLL of Schoess’s system.  



Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Nakatsuka et al. (US 7,554,422 B2) teaches a filter module includes a substrate and a plurality of resonators formed on the substrate and utilizing longitudinal vibration along the thickness of a piezoelectric layer (“Abstract”).
Ishizaki (US 2009/0160891 A1) teaches capacitive load driving circuit includes a phase lead compensator, advancing a phase of an output signal of a filter; a series compensator, determining an error between a driving signal and an output signal of the phase lead compensator (“Abstract”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUMAN K NATH/Primary Examiner, Art Unit 2861